DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/11/2019 and 07/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8 and 18, the limitation “wherein the first fixing member band extends in substantially a same direction as the extending direction of the second fixing member band” is unclear. The claims depend on claims 6 and 16 respectively which states “an angle formed between an extending 



    PNG
    media_image1.png
    364
    602
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO 2016195087-US Equivalence US 20180175451 used- hereinafter Inoue- as cited in the IDS) in view of Ryu et al. (US 20150372353-hereinafter Ryu- as cited in the IDS).

Regarding claim 1, Inoue teaches ([0031]) a secondary battery comprising:
 an electrode assembly including a positive electrode (Inoue positive electrode 30), a negative electrode (Inoue negative electrode 40), and a separator disposed therebetween (Inoue separator 25); and 
an electrolyte, wherein the electrode assembly and the electrolyte are accommodated in an exterior body (Inoue [0030]; electrolyte and electrode assembly in filmi package battery 1),
wherein the electrode assembly has a planar stacked structure in which a plurality of electrode configuration layers, which include the positive electrode, the negative electrode, and the separator, are planarly stacked in a sectional view thereof (Inoue Figure 3; [0031]),
and wherein the electrode assembly further comprises fixing members configured to fix the surface of the electrode assembly (Inoue Figure 11; fixing members 70).

Ryu discloses a battery cell wherein cut portions are included in the electrode assembly and the case. Ryu teaches of the electrode assembly 110 and the case 120 having cut portions 130 (Ryu [0051]) to form an L-shape battery (Ryu Figure 4) such that the battery has an increase capacity per volume (Ryu [0057]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Inoue’s battery to include a cut portion as taught by Ryu and shown in Figure 4 to form an L shaped battery such that the capacity per volume is increased. Due to the modification in Inoue’s battery, the fixing members will be applied to both the cut away portions and the uncut away portions to properly fix the battery thus rendering claim 1 obvious.

Regarding claim 2, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches wherein the fixing members are disposed on portions of respective main surfaces of the electrode assembly and are continuous with the cut away side surface (Inoue Figure 5; 70a fixing member is on the side surface and can be applied to the cut away and the uncut away portions)

Regarding claim 3, modified Inoue teaches all of the claim limitations of claim 2 above. Inoue further teaches wherein the fixing members are further disposed on portions of respective main surfaces of the electrode assembly and are continuous with the uncut away side surface (Inoue Figure 5; 70b-1 and 70b-2, fixing members are on the main surface and 70a is continuous with the side surface).

Regarding claim 4, modified Inoue teaches all of the claim limitations of claim 3 above. Inoue further teaches wherein a respective fixing member configured to fix the cut away side surface and a respective fixing member configured to fix the uncut away side surface are discontinuous through the main surface of the electrode assembly (Inoue Figures 7a and 11; fixing member 70 is discontinuous through the main surface).

Regarding claim 5, modified Inoue teaches all of the claim limitations of claim 3 above. Inoue further teaches wherein a respective fixing member configured to fix the cut-away side surface and a respective fixing member configured to fix the uncut-away side surface are continuous through the main surface of the electrode assembly (Inoue Figure 7b; fixing member is continuous through the main surface).
Regarding claim 6, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches comprising at least two fixing member bands of the fixing members, with an angle formed between an extending direction of a first fixing member band and an extending direction of a second fixing member band being from 60 degrees to 120 degrees in the planar view thereof (Inoue Figure 11 below; fixing members on the different surfaces are perpendicular to each other).


    PNG
    media_image2.png
    491
    643
    media_image2.png
    Greyscale

Regarding claim 7, modified Inoue teaches all of the claim limitations of claim 6 above. Inoue further teaches wherein the angle between the respective extending directions is 90 degrees in the planar view thereof (Inoue Figure 11 above; fixing members on the different surfaces are perpendicular to each other).

Regarding claim 8, modified Inoue teaches all of the claim limitations of claim 6 above. Inoue further teaches (Inoue Figure 11) wherein the first fixing member band extends in substantially a same direction as the extending direction of the second fixing member band. In view of the 112b rejection, the claim is interpreted as having fixing members extending in the same direction as illustrated by the Applicants Figure 5A below. Inoue teaches this limitation as multiple fixing members in the same side surface can be further used to further fix the electrode assembly (Inoue Figure 11; multiple fixing members 70 on the left and right side surfaces that extend in the same direction). A skilled artisan can include additional fixing members in the top and bottom side surfaces to provide an increased support for the electrode assembly.


    PNG
    media_image1.png
    364
    602
    media_image1.png
    Greyscale

Regarding claim 9, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches wherein the positive electrode and the negative electrode have a layer configured for occluding and releasing lithium ions (Inoue [0040] and [0049], negative and positive electrodes absorb and desorb lithium ions).

Regarding claim 10, Inoue teaches a secondary battery comprising: 
an exterior body (Inoue [0030] film package battery 1);
an electrolyte accommodated in the exterior body (Inoue [0030] electrolyte in the film package battery); 
an electrode assembly accommodated in the exterior body and having a planar stacked structure comprising a plurality of electrode configuration layers each with a positive electrode (Inoue positive electrode 30), a negative electrode (Inoue negative electrode 40), and a separator stacked in a sectional view thereof (Inoue [0031], separator 25),
and wherein the electrode assembly further comprises fixing members configured to fix the surface of the electrode assembly (Inoue Figure 11; fixing members 70).

Ryu discloses a battery cell wherein cut portions are included in the electrode assembly and the case. Ryu teaches of the electrode assembly 110 and the case 120 having cut portions 130 (Ryu [0051]) to form an L-shape battery (Ryu Figure 4) such that the battery has an increase capacity per volume (Ryu [0057]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Inoue’s battery to include a cut portion as taught by Ryu and shown in Figure 4 to form an L shaped battery such that the capacity per volume is increased. Due to the modification in Inoue’s battery, the fixing members will be applied to both the cut away portions and the uncut away portions to properly fix the battery thus rendering claim 10 obvious.

Regarding claim 11, modified Inoue teaches all of the claim limitations as claim 10 above. Inoue further teaches wherein the plurality of fixing members are disposed on portions of respective main surfaces of the electrode assembly and are continuous with the first side surface (Inoue Figure 5; fixing member 70 is on main surface with part 70b-1 and 70b-2 and  is continuous with the side surface with 70a).

Regarding claim 12, modified Inoue teaches all of the claim limitations as claim 11 above. Inoue further teaches wherein the respective main surfaces of the electrode assembly are disposed orthogonally to the first and second side surfaces in the sectional view thereof (Inoue Figure 5 below; the main surface and the side surface are orthogonal to each other).



    PNG
    media_image3.png
    308
    578
    media_image3.png
    Greyscale

Regarding claim 13, modified Inoue teaches all of the claim limitations as claim 11 above. Inoue further teaches wherein the fixing members are further disposed on portions of the respective main surfaces of the electrode assembly and are continuous with the second side surface (Inoue Figure 5 and 7b, the fixing member is continuous with the side surface and is on the main surface).

Regarding claim 14, modified Inoue teaches all of the claim limitations as claim 13 above. Inoue further teaches wherein a respective fixing member configured to fix the first side surface and a respective fixing member configured to fix the second side surface are discontinuous through one of the main surfaces of the electrode assembly (Inoue Figure 7a, discontinuous through the main surface but still fix the side surfaces).

Regarding claim 15, modified Inoue teaches all of the claim limitations as claim 13 above. Inoue further teaches wherein a respective fixing member configured to fix the first side surface and a respective fixing member configured to fix the second side surface are continuous through one of the main surfaces of the electrode assembly (Inoue Figure 7b, continuous through the main surface and the side surfaces).

Regarding claim 16, modified Inoue teaches all of the claim limitations as claim 11 above. Inoue further teaches wherein the plurality of fixing members comprise at least two fixing member bands with an angle formed between an extending direction of a first fixing member band and an extending direction of a second fixing member band being from 60 degrees to 120 degrees in the planar view thereof (Inoue Figure 11 below; fixing members on the different surfaces are perpendicular to each other).


    PNG
    media_image2.png
    491
    643
    media_image2.png
    Greyscale


Regarding claim 17, modified Inoue teaches all of the claim limitations as claim 16 above. Inoue further teaches wherein the angle between the respective extending directions is 90 degrees in the planar view thereof (Inoue Figure 11 above; fixing members on the different surfaces are perpendicular to each other).

Regarding claim 18, modified Inoue teaches all of the claim limitation as claim 16 above. Inoue further teaches (Inoue Figure 11) wherein the first fixing member band extends in substantially a same 


    PNG
    media_image1.png
    364
    602
    media_image1.png
    Greyscale

Regarding claim 19, modified Inoue teaches all of the claim limitation as claim 11 above. Inoue further teaches wherein the positive electrode and the negative electrode have a layer configured for occluding and releasing lithium ions (Inoue [0040] and [0049], negative and positive electrodes absorb and desorb lithium ions).

Regarding claim 20, modified Inoue teaches all of the claim limitation as claim 11 above. Ryu further teaches wherein the electrode assembly having the cut away portion comprises an L-shaped 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727